DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. The instant application is a CON of 15/457,956, now U.S. Patent No. 10,704,025, which is a CON of 14/840,297, now U.S. Patent No. 9,593,310, which is a CON of 12/970,330, now U.S. Patent No. 9,150,833.
2. Claims 20-28 are examined in the instant application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/457,956, 14/840,297, 12/970,297 and 61/289,671, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, none of the above reference application provide support for the new claims set forth in the amendment filed on 8/10/2020. None of the applications, from which the instant application depends from, provide support for the limitation of transplanting a culture comprising human pancreatic endoderm cells and a medium comprising factors, inhibitors and activators. The only transplant material taught in the above referenced application were the transplantation of cells isolated from a cell culture, rather than the transplantation of a culture comprising cells as instantly claimed. Accordingly, the instant application has priority to its filing date of 6/3/2020 for the new claims set forth in the claim set filed on 8/10/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicants in an amendment filed on 8/10/2020, have cancelled originally filed claims 1-19 and set forth new claims 20-28. Applicant in their filing cited pgs. 5, 20-25, 32 and 33 of the specification as providing support for the new claims. However a search of the originally filed claims and the specification as a whole, including the above referenced pages provides no support for the step of transplanting a culture medium comprising pancreatic endoderm cells and cell differentiation factors as instantly claimed. At best the specification provides support for transplanting cells (at differing stages of differentiation) cultured and isolated from a culture medium, for the production of insulin in a mammalian subject. However, the specification provides no teaching or suggestion of transplanting a culture medium comprising pancreatic endoderm cells and the factors recited in lines 3-4 of claim 20 for the production of insulin in a mammalian subject as embraced by the claims. 
If Applicant believes this rejection is in error they are invited to cite page and line number where support can be found for transplanting culture medium for the production of insulin in a mammalian subject as instantly claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,704,025 in view of Kroon et al. (2008, Nature Biotechnology, Vol. 26(4), pgs. 443-452). 
The instant application is drawn to transplanting a medium comprising pancreatic endoderm cells, noggin, an inhibitor of ALK5 and a PKC activator and would be obvious over the method of ‘025 which is drawn to producing a population of NKX6.1 and insulin co-expressing endocrine cells using noggin, an inhibitor of ALK5 and a PKC activator in view to the teachings of Kroon et al. Kroon teaches that at the time of filing it would be obvious and routine to transplant pancreatic endoderm cells which can then differentiate into insulin producing pancreatic endocrine cells in vitro. Dependent claims 21-28 are either identical to or of near identical scope to claims 2-10 of ‘025.
The instant application was filed as a CON and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.

Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,593,310 in view of Kroon et al. (2008, Nature Biotechnology, Vol. 26(4), pgs. 443-452). 
The instant application is drawn to transplanting a medium comprising pancreatic endoderm cells, noggin, an inhibitor of ALK5 and a PKC activator and would be obvious over the culture of a population of cells of ‘310 which is drawn to a population of NKX6.1 and insulin co-expressing endocrine cells using noggin, an inhibitor of ALK5 and a PKC activator in view of the teachings of Kroon et al. Kroon teaches that at the time of filing it would be obvious and routine to transplant pancreatic endoderm cells which can then differentiate into insulin producing pancreatic endocrine cells in vitro. Dependent claims 21-28 are either identical to or of near identical scope to claims 2-8 of ‘310.
The instant application was filed as a CON and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.

Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,150,833 in view of Kroon et al. (2008, Nature Biotechnology, Vol. 26(4), pgs. 443-452). 
The instant application is drawn to transplanting a medium comprising pancreatic endoderm cells, noggin, an inhibitor of ALK5 and a PKC activator and would be obvious over the method of ‘833 which is drawn to producing a population of NKX6.1 and insulin co-expressing endocrine cells using noggin, an inhibitor of ALK5 and a PKC activator in view to the teachings of Kroon et al. Kroon teaches that at the time of filing it would be obvious and routine to transplant pancreatic endoderm cells which can then differentiate into insulin producing pancreatic endocrine cells in vitro. Dependent claims 21-28 are either identical to or of near identical scope to claims 2-14 of ‘833.
The instant application was filed as a CON and the court has found that safe harbor does not apply when the continuing application is filed as CON. The court found that safe harbor from an ODP rejection only applies when a continuing application is filed as a DIV. See AMGEN INC., v. F. HOFFMANN-LA ROCHE LTD. 580 F.3d l340; 2009 U.S. App, LEXIS 20409; 92 U.S.P.Q.2D (BNA) 1289.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20-28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinson et al. (U.S. Patent No. 10,517,901 B2, issued 12/31/2019, published 8/23/2018) in view of Xu J. (U.S. Patent No. 10,704,025 B2, issued 7/7/2020, published 6/29/2017).
Regarding claim 20, Martinson et al. teach a method of lowering blood glucose, by increasing insulin, in a human subject comprising transplanting a cell culture comprising pancreatic endoderm cells which differentiate into a population of NKX6.1 insulin-expressing pancreatic endocrine cells (claims 1-11). 
Martinson teaches culturing their pancreatic endoderm cells with noggin prior to transplantation (col. 135 lines 15-26).
Regarding glucagon levels, Martinson teaches that the population of cells produced produce insulin and do not significantly produce glucagon (col. 6 lines 48-67). Thus it is interpreted that the population of cells taught in Martinson express NKX6.1, produce insulin and wherein less than 10% of the cells in the population express glucagon.

Martinson does not teach:
(i) using an inhibitor of ALK5 and a PKC activator.

(i) Regarding using an inhibitor of ALK5 and a PKC activator, Xu teaches that combining noggin, a PKC activator and an inhibitor of ALK5 results in producing more cells expressing PDX1 and upregulating the expression of NKX6.1 (col. 24 lines 6-67) and produces more insulin-expressing pancreatic endocrine cells (Figs. 3-5 and col. 19 lines 23-43). 
Regarding claims 21-27, Xu teaches the same percentage of cells which express NKX6.1 and the species of PKC activator in claims 2-19. 
Regarding claim 28, Xu teaches that their cells produced insulin in response to glucose stimulation (cols. 22-23, Example 4).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Martinson regarding a method of producing insulin in a human subject with the teachings of Xu regarding a method of producing more insulin producing cells to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Xu teaches that contacting pancreatic endoderm with an ALK5 inhibitor and a PKC activator increases the number of insulin-expressing and NKX6.1 pancreatic endocrine cells.
There would have been a reasonable expectation of success that the culture comprising pancreatic endoderm cells, noggin, an ALK5 inhibitor and a PKC activator of Xu could be transplanted into a mammalian subject to produce insulin since Martinson teaches successful transplantation of a culture media comprising pancreatic endoderm cells which differentiate in vivo into insulin-expressing pancreatic endocrine cells.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632